                      Case 1:20-cv-02201-GHW Document 12 Filed 07/20/20 Page 1 of 2
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
                                                                       DATE FILED: 7/20/20



                                                                 MEMORANDUM ENDORSED

                                             THE CITY OF NEW YORK
JAMES E. JOHNSON                            LAW DEPARTMENT                                            BIANCA C. ISAIAS
Corporation Counsel                             100 CHURCH STREET                            Assistant Corporation Counsel
                                                NEW YORK, NY 10007                                        P: (212) 356-4050
                                                                                                       bisaias@law.nyc.gov




                                                                     June 16, 2020



        VIA ECF

        Hon. Gregory H. Woods
        Daniel Patrick Moynihan
        United States Courthouse
        500 Pearl Street
        New York, NY 10007

                 Re: M.B., et al. v. N.Y.C. Dep’t of Educ., 20-cv-2201 (GHW) (DCF)

        Dear Judge Woods,

                I am an Assistant Corporation Counsel in the office of Corporation Counsel James E.
        Johnson, attorney for Defendant in the above-referenced action wherein Plaintiffs seek, among
        other relief, attorneys’ fees, costs and expenses for legal work on an administrative hearing under
        the Individuals with Disabilities Education Act, 20 U.S.C. §1400, et seq., as well as for this
        action.

                I write to respectfully request a 60-day extension of Defendant’s time to respond to the
        Complaint, from July 22, 2020 to September 22, 2020, and a corresponding adjournment of the
        conference scheduled for September 3, 2020 to November 3, 2020. Plaintiffs have consented to
        this request. This is Defendant’s second request for an extension of time. The initial date for
        Defendant’s response was April 22, 2020. This Court granted Defendant’s first request for a 90-
        day extension of time to respond to the Complaint (ECF No. 9), given the COVID-19 pandemic
        and its impact on operations of the New York City Department of Education (“DOE”).

               Additionally, the City has experienced the sudden and mandated termination of the
        employment of five attorneys who handled all fees litigation under the Individuals with
        Disabilities Education Act, 20 U.S.C. §1400. This development arose as part of the fiscal impact
               Case 1:20-cv-02201-GHW Document 12 Filed 07/20/20 Page 2 of 2




     the COVID-19 pandemic is having on the City. As incoming counsel it has taken additional time
     to familiarize myself with the record and the matter. However, I am actively engaging with DOE
     to resolve the claims as quickly as possible.

             The requested extension should, barring further extraordinary circumstances, provide the
     parties with additional time to attempt to resolve this matter entirely. Therefore, Defendant
     respectfully requests that its time to respond to the Complaint be extended to September 22,
     2020.
             Thank you for considering this request.


                                                                 Respectfully Submitted,



                                                                 /s/

                                                                 Bianca C. Isaias
                                                                 Attorney for Defendant


     cc:     Adam Dayan (via ECF) Attorney for Plaintiffs




Application granted. The deadline for Defendant to respond to the complaint is extended from July 22, 2020 to
September 22, 2020. The initial pretrial conference scheduled for September 3, 2020 is adjourned to October
27, 2020 at 4:00 p.m. The joint status letter described in the March 13, 2020 order setting an initial pretrial
conference, Dkt. No. 5, is due no later than October 20, 2020.
SO ORDERED.

Dated: July 19, 2020                                              _____________________________________
                                                                         GREGORY H. WOODS
                                                                        United States District Judge




                                                     2
